DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 12 November, 2021.
Claims 1, 5 and 7 have been amended.
Claims 1 - 12 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 7 is representative. Claim 7 recites: 
A method for automating the designation of a disease classification code using a rules engine:
providing a rules engine;
providing a database in communication with the rules engine, the database comprising a plurality of rules for providing a disease classification code in response to the input of patient information;
wherein the plurality of rules comprises a set of dynamic embeddable ICD-10 rules,
wherein one or more of the plurality of rules are a search type rule, a render type rule, or an automated type rule;
entering, by a user, patient information for use by the rules engine;
automatically outputting a designation of disease classification from the rules engine; and
wherein the rules comprise a decision tree which is traversed by the rules engine to determine the next rule and disease classification code;
wherein each of the plurality of rules provides at least one alpha-numeric character corresponding to a digit in the disease classification code; and
wherein at least one of the plurality of rules comprises at least one rule that provides at least a second alpha-numeric character corresponding to a second digit in the disease classification code.
Claim 1 recites a system that executes the steps of the method recited in Claim 7.
Claims 1 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. elements that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
automatically outputting a designation of disease classification from the rules engine; and
wherein the rules comprise a decision tree which is traversed by the rules engine to determine the next rule and disease classification code;
wherein each of the plurality of rules provides at least one alpha-numeric character corresponding to a digit in the disease classification code; and
wherein at least one of the plurality of rules comprises at least one rule that provides at least a second alpha-numeric character corresponding to a second digit in the disease classification code.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 7, recite an abstract idea within the mental process grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion. The claims as illustrated by Claim 7 recite entering patient information and analyzing the information using rules comprising a decision tree to output a disease classification that, under its broadest reasonable interpretation, covers performance of the steps in the human mind. The specification discloses that, while difficult, a physician can memorize the codes (0020). ICD-10 codes are calculated using rules that use algorithms to determine the value of the code for its placeholder. Further, the specification discloses that the number of available ICD-10 codes make it difficult to memorize them, and that conventional mapping from ICD-9 to ICD-10 is time As such, the claims recite an abstract idea within the mental process grouping. 
STEP 2A PRONG TWO
The claims recite additional elements beyond that abstract idea that include: 
providing a rules engine;
providing a database in communication with the rules engine, the database comprising a plurality of rules for providing a disease classification code in response the input patient information;
wherein the plurality of rules comprises a set of dynamic embeddable ICD-10 rules,
wherein one or more of the plurality of rules are a search type rule, a render type rule, or an automated type rule;
entering, by a user, patient information for use by the rules engine.

However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h).
The rules engine and database are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer 
Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. For example, the specification discloses that current approaches to determining the correct ICD-10 code uses a cross walk technique that is “time consuming for the physician” because they need to select between many codes. The present system is purported to create precise ICD-10 codes without the physician having to use cross walks or narrow the list of codes manually. “This saves the physician time and reduces documentation burden for billing” (0024, 0035, 0055). A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir.  As such, the additional elements recited in the claim do not integrate the abstract code identification process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a rules engine, a database).  Each of the above components are disclosed as being purely conventional and/or known in the industry. For example, the specification discloses that the rules engine may be a general purpose computer (published specification paragraph 0058). Similarly, the database is disclosed at a high level of generality and is construed as a conventional storage element. The rule types recited in the claims – i.e. dynamic rules such as a search type rule, a render rule or an automated rule. The specification describes the function of these rule types. For example a render rule is a rule that requires a response form the user specifying the severity of the disease (0028); a search rule searches for body locations and present results; and an automated rule determines the encounter type. Each of these rules select the appropriate value for the relevant digit in the code scheme and are construed as conventional computer functions such as requesting and receiving information over a network. Requesting information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE.  Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. Entering information using an unspecified input device is a well-understood, Alice and Ultramercial.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of rules (2, 8); primary and associated diagnoses (6, 12); those that recite additional abstract ideas including: generating a disease code in response to selecting a diagnosis and location (5, 11); those that recite well-understood, routine and conventional activity or computer functions including: searching for anatomical locations using a search rule (4, 10); inputting metadata responses (3, 9); or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims merely serve to further narrow the abstract idea above, and add nothing that amounts to significantly more.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 6 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 7 - 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al.: (US PGPUB 2016/0004825 A1).
CLAIMS 1 and 7
Martin discloses a medical coding system that includes the following limitations:
a rules engine; (i.e. the medical coding server (200) or insurance server (120)); an input device for entering patient information in communication with the rules engine; an output device in communication with the rules engine; (client coding device (105) or client device (110)); and a database in communication with the rules engine; (medical datastore (300) or patient EHR (125)); (Martin 0025, 0030, 0033, 0035 – 0037, Figure 1)
the database comprising a plurality of rules for automatically providing a disease classification code in response to the input of patient information; wherein the rules comprise a decision tree which is traversed by the rules engine to determine the next rule and disease classification code; (Martin 0024, 0026, 0033, 0037, 0040, 0042, 0044, 0045, 0050 – 0053, Figure 2 (700), Figure 7, Figures 11 - 14);
wherein each of the plurality of rules provides at least one alpha-numeric character corresponding to a digit in the disease classification code; and wherein at least one of the plurality of rules comprises at least one rule that provides at least a second alpha-numeric character corresponding to a second digit in the disease classification code; (Martin 0050 – 0053, Figure 11 – 14).
Martin discloses a medical coding system that includes a client device connected to a medical coding server (i.e. a rules engine) and a database via a network. The database includes ontological ranking algorithms (i.e. rules) that determines which medical codes should be displayed based on medical keywords entered by a user. The algorithm operates in steps, where each steps refines and limits the codes based on additional medical concepts input by the user (i.e. a decision tree). The algorithms provide a codes with at least one alpha-numeric character corresponding to the ICD-10 classification codes system. The algorithm is able to determine the codes based on anatomic position, laterality, severity, encounter type and other criteria.
With respect to the following limitation:
wherein the plurality of rules comprises a set of dynamic embeddable ICD-10 rules; (Martin 0036);
wherein one or more of the plurality of rules are a search type rule, a render type rule, or an automated type rule; (Martin 0035, 0050 – 0053, Figures 11 – 14).
Martin discloses ontological ranking algorithms (i.e. rules) are dynamic; that is, the server decides “which set of medical concepts should be displayed for a particular medical category based in part on medical keywords in the medical search”.  The database includes ontological ranking algorithms that determines which medical codes should be displayed based on medical keywords entered by a user. The algorithm operates in steps, where each steps refines and limits the codes based on additional medical concepts input by the user (i.e. a decision tree). Martin provides for searching by medical condition – i.e. by entering “Fracture” – a search rule.  The system request additional information when required – i.e. a render rule. The system further 
CLAIMS 2 - 5 and 8 - 11
Martin discloses the limitations above relative to Claims 1 and 7 respectively. With respect to the following limitations:
wherein each rule is a search rule, a render rule, or an automated  rule; (Martin 0035, 0050 – 0053, Figures 11 – 14).
Martin discloses ontological ranking algorithms (i.e. rules) are dynamic; that is, the server decides “which set of medical concepts should be displayed for a particular medical category based in part on medical keywords in the medical search”.  The database includes ontological ranking algorithms that determines which medical codes should be displayed based on medical keywords entered by a user. The algorithm operates in steps, where each steps refines and limits the codes based on additional medical concepts input by the user (i.e. a decision tree). Martin provides for searching by medical condition – i.e. by entering “Fracture” – a search rule.  The system request additional information when required – i.e. a render rule. The system further determines the visit type – i.e. an automated rule. The algorithms provide a code with at least one alpha-numeric character corresponding to the ICD-10 classification codes system. The algorithm is able to determine the codes based on anatomic position, laterality, severity, encounter type and other criteria.
Martin discloses rules (or algorithms) that perform the functions required by the named rules including:
wherein a render rule requires metadata responses; wherein the search rule searches for anatomical locations; (Martin 0050 – 0053, Figures 11 – 14);
wherein the disease code is generated by the selection, by a physician of a diagnosis and a location on a body; (Martin 0050 – 0053, Figures 11 – 14).
Martin discloses rules that require a response as shown in Figures 11 – 14, including searching for codes base on an anatomical position. Examiner notes that the recited “automated rule” is disclosed as a rule that determines the encounter type. The claims do not require any particular function for the automated rule; nonetheless, Martin discloses determining a code based on the encounter type (Figure 13). Martin discloses determining a code by selection of a diagnosis i.e. “Distal Fracture Radius” and a location on a body part i.e. “Radiocarpal Joint Left”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al.: (US PGPUB 2016/0004825 A1) in view of Rao et al.: (US PGPUB 2013/0073301 A1).
wherein the diagnosis comprises a primary diagnosis and a plurality of associated diagnoses; (Rao 0046 – 0048).
Martin does not disclose codes for comorbid or associated conditions. Rao discloses a medical classification system which includes both primary and secondary diagnosis codes. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical coding system of Martin so as to have included primary and associated diagnosis codes, in accordance with the teaching of Rao, in order to allow for comprehensive documentation of the patient’s medical condition, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments
Applicant’s response overcomes the U.S.C. 112 rejections and the claim objections.
Applicant's arguments filed 12 November, 2021 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant asserts that the claims recite patentable subject matter because they “simplify ICD-10 coding and other disease classification”; save a doctor’s time and effort”. Applicant asserts that the claims “integrate the abstract idea into a practical application” by providing an improvement in the relevant technology; and specifically that “speeding the process of dealing 
The specification is explicit in describing the improvement provided by the claimed invention – i.e. that of saving a doctor’s time. Nothing discloses improving the speed of some technological process because the purported improvement is to an abstract mental process, - the process of dealing with complex codes - even as disclosed in the specification. 
The U.S.C. 102/103 Rejection
Applicant asserts, without explanation, that the amended claims are not anticipated by Martin. Examiner disagrees. In particular, Applicant has amended Claims 1 and 7 to further specify the type of rules in a database or rules. Examiner has previously shown, and reiterates here, the functionality of the recited rule types – i.e. searching by anatomy, requesting additional information, and determining visit type – is expressly taught by Martin’s algorithms. Applicant does not dispute Examiner’s characterization of the recited elements.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0012187 A1 to Zasowski et al. discloses a system and method that uses an engine to execute rules that maps retrieved information to ICD-10 codes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 6 January, 2022